    Case: 1:20-cv-02134 Document #: 1-12 Filed: 04/03/20 Page 1 of 1 PageID #:57




    Affidavit of Christina Lorenzo on Behalf of Myesha McLemore for Sean Alexander

My name is Christina Lorenzo. I am the Intake Coordinator at the Chicago Community Bond
Fund. On April 2, 2020, I spoke to Myesha McLemore, who provided me the following
information about Sean Alexander, her boyfriend, who is a detainee in the Cook County Jail.

   1. Mr. Alexander is 19 years old. He is currently in Division 11 of the Cook County Jail. He
      is incarcerated on a $70,000 D Bond that he cannot afford to pay.

   2. Mr. Alexander has sickle cell anemia. He should be receiving medication for the disease
      but is not currently being medicated.

   3. Prior to being transferred to Division 11, Mr. Alexander was living in Division 6 with a
      cellmate. For two days, up until March 6, he also lived in Division 2 in a dorm-style
      setting.

   4. Mr. Alexander is currently housed in a two-person cell with a cellmate. Mr. Alexander
      sleeps on the upper bunk. The bunks are very close together. Mr. Alexander shares a sink
      and toilet with his cellmate. They have not been given cleaning products to clean their
      cell. Mr. Alexander and his cellmate clean as well as they can with what they can buy
      from the commissary.

   5. Social distancing is not possible in the division. All residents are close together when in
      the common area. All residents share the shower area.

   6. Mr. Alexander stated to Ms. McLemore that the detainees in Division 11 are being given
      soap but not sanitizer. While jail staff have sprayed (disinfected) the common area, they
      have not disinfected the individual cells.

   7. Some—but not all—of the jail staff wear masks and gloves. Mr. Alexander does not have
      access to gloves or masks. Another resident in his division had started cutting up shirts to
      use as masks, but that resident then tested positive for COVID-19, and so the other
      residents stopped using those shirt masks.

   8. Anyone with a temperature that was too high has been removed to quarantine, though Mr.
      Alexander does not know where that is. The person who tested positive was removed
      from the deck, and jail staff threw out his belongings and moved his cellmate into a
      different cell with another person. That other person is now coughing, and jail staff have
      told him not to touch the remotes and to keep in his cell.

I am providing this hearsay declaration because of restrictions on visitors and contact with
detainees in the Cook County Jail. I declare under penalty of perjury that the foregoing is true
and correct.

April 2, 2020                         ____s/ Christina Lorenzo___________________
Chicago, Illinois                     Christina Lorenzo
